PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
BOUCHETOU et al.
Application No. 15/773,580
Filed: 4 May 2018
For: SINTERED ZIRCONIA MULLITE REFRACTORY COMPOSITE, METHODS FOR ITS PRODUCTION AND USE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition filed February 11, 2021, under 37 CFR 1.137(b), which is being treated under the provision of37 CFR 1.137(a) filed February 11, 2021, to revive the above-identified application. 

There is no indication that petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Vincent E. Beacom appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition. 

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed on July 17, 2020. The issue fee was timely paid on October 15, 2020. Accordingly, the application became abandoned on October 16, 2020.  The Office mailed a Notice of Abandonment on October 20, 2020.  



Regarding requirement (1), In this regard, petitioner has submitted an Application Data Sheet (ADS) with the petition that amends the applicant name.  While an ADS is part of the application for which it has been submitted (see 37 CFR 1.76(a)), this corrected ADS is filed after payment of the issue fee.

37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, entry of the corrected ADS requesting the applicant name change under 37 CFR 1.46, is not permitted at this time.  If the changes in the ADS filed February 11, 2021, are desired, petitioner must submit, a renewed petition under 37 CFR 1.137(a), along with , a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination under 37 CFR 1.114 and the required fees.

Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  





/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)